DETAILED ACTION
Applicant’s amendment of April 28, 2021 overcomes the following:
Specification objections
Claim objections
Claim 1-3 and 5-20 rejections
Applicant has amended claims 1-2, 5-7, and 14-20. Claim 4 has been cancelled.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After considering Applicant’s remarks and having performed an updated search of prior art, including all feature limitations of amended independent claims 1 and 14, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in U.S. PG Pub. Nos. 2016/0093037 A1, 2008/0304710 A1, 2016/0300363 A1, and 2016/0309646 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“determining a number of kernels from an image of a corn, comprising:
receiving, by a processor, a digital image that is in encoded in color or gray scale; 
segmenting the image into foreground data associated with a corn comprising a 
dividing an enhanced image derived from the image into the foreground data and the background data to create a divided image by performing a constant thresholding method and an adaptive thresholding method being based on a weighted sum of neighborhood values with weights forming a Gaussian window;
identifying, by the processor, clusters of one or more connected pixels in the foreground data;
performing thresholding on a size of each of the clusters, thereby classifying the foreground data into one or more single-kernel areas and separate one or more multi-kernel areas based on a size of each of the clusters without further segmenting any of the clusters,

determining a total number of kernels based on one or more sizes of the one or more single-kernel areas and one or more sizes of the one or more multi-kernel areas;
causing a display of the total number of kernels.”
Independent claim 14 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“determining a number of kernels from an image of a corn… comprising:
receiving a digital image that is in encoded in color or gray scale; 
segmenting the image into foreground data associated with a corn comprising a group of kernels grown on an ear of the corn and background data, to create an updated image; 
identifying clusters of one or more connected pixels in the foreground data;
classifying the foreground data into one or more single-kernel areas and separate one or more multi-kernel areas comprising: 
identifying clusters that correspond to isolated kernels that grew in adjacent positions but were separated in the segmenting step; and
identifying each cluster whose size is between an upper threshold and a lower threshold,
each of the one or more single-kernel areas corresponding to a single kernel, each of the one or more multi-kernel areas corresponding to multiple kernels;
determining a total number of kernels based on one or more sizes of the one or more single-kernel areas and one or more sizes of the one or more multi-kernel areas;
causing a display of the total number of kernels.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668